Appeals from judgments of the Supreme Court, entered in the Albany county clerk’s office on the 12th day of November, 1937, in favor of the defendant against the respective plaintiffs for $107.25 costs and $77.25 costs, respectively, upon a juiy’s verdict of no cause of action. The actions are for personal injuries sustained by the plaintiffs while riding as passengers in an automobile owned by the defendant and operated by one Michael Conley. One of the contested facts was whether the chauffeur was the employee of the family of the plaintiff, or of the defendant. Katherine Dawson, a sister of the plaintiffs, had given testimony in another action to which plaintiffs were not parties, that the chauffeur Conley was employed by their family. On cross-examination of one of the plaintiffs the defendant was permitted to show, over objection, that the sister Katherine had so testified. Plaintiffs themselves testified to facts substantially of the same import. In view of the testimony that Conley was the family chauffeur, if employed at all in the family of the plaintiffs, and because of the similar testimony given by plaintiff, the admission of the questioned testimony was not prejudicial. Judgments affirmed, with costs to the respondent in one action. Rhodes, McNamee and Crapser, JJ., concur; Hill, P. J., and Bliss, J., dissent.